Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Caster 22, Cart 12, and Width W.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
-A lowercase “alpha” is used throughout the specification, but the drawings appear to use a lowercase cursive “L” instead of “alpha” in most locations.  
-Figure 1 has an “alpha”, but it doesn’t appear to correspond to the correct angle identified in the specification. Correction is necessary to be consistent with the angle from the specification.
-Figure 1, reference number “20” points to a reference line instead of the anti-tilt device.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0023]: replace “FIG. 3” with “FIG. 5”.
Paragraph [0025]: replace “frame pate 30b” with “face plate 30b”.
Appropriate correction is required.

Claim Objections
Claims 1, 3, and 14 are objected to because of the following informalities:  
Claim 1: “first second face plates” should be replaced with “first and second face plates”.
Claim 3: “20” should be replaced with “20°”.
Claim 14: “20” should be replaced with “20°”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: “said first plate” lacks antecedent basis. Examiner believes this should be replaced with “said first face plate”.
Claim 1: “each of the first and second flanges” should be replaced with “ each of the first and second flanges of the first face plate” to provide proper antecedent basis because multiple different first and second flanges appear throughout the claims.
Claim 1: “each of the first and second flange extending beside the first face plate” lacks antecedent basis. 
Claim 1 is replete with informalities, antecedent basis issues, and other clarity issues. Examiner believes the following proposed amended claim 1 would overcome these replete issues. Applicant should review this proposed claim and incorporate the changes or otherwise overcome the clarity issues identified.
 1. An anti-tilt device for a caster comprising a wheel, rotatably mounted in a frame, for rotation about a rotation axis, said anti-tilt device, comprising: 
first and second face plates; 
first and second flanges extending from opposing edges of said first face plate, each of the first and second flanges of the first face plate wrapping beside the first face plate for engagement with the frame; 
first and second flanges extending from opposing edges of said second face plate, each of the first and second flanges of the second face plate wrapping beside the second face plate for engagement with the frame; 
wherein the first and second flanges of the first face plate and the first and second flanges of the second face plate prevent rotation of the first and second face plates with respect to the caster frame; 
first and second legs extending from the first and second face plates, respectively; 
a bar, extending between the first and second legs across a tread face of said caster wheel when mounted to said frame, at a defined angle of the tread face, as measured from a vertical axis extending through said rotation axis, when said caster is level; 
wherein each of said first and second legs includes a defined bend to place said bar at said defined angle.


Claim 2 is unclear what is meant by “an axis extending from said rotation axis is offset”. Examiner believes this should be “an axis extending from said rotation axis to said bottom edge is offset”. 
Claim 7 recites “the mounting hole”, these limitations lack antecedent basis. Examiner has interpreted claim 7 to depend from claim 4 to provide proper antecedent basis.
Claim 8 is replete with clarity issues. It is unclear how the piece of metal is both flat and bent, and wherein the central portion is bent to form a bar. Examiner has interpreted this to mean the device has a flat portion and a bent portion. 
The term “generally” in claim 8 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term flat has been rendered indefinite by use of the term “generally”.
Claim 11 recites “wherein when mounted said anti-tilt device is mounted…”. This is unclear. Examiner has interpreted this to mean “wherein when said anti-tilt device is mounted…”.
Claim 13 is replete with clarity issues. It is unclear how the piece of metal is both flat and bent, and wherein the central portion is bent to form a bar. Examiner has interpreted this to mean the device has a flat portion and a bent portion. 
The term “generally” in claim 13 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term flat has been rendered indefinite by use of the term “generally”.
Claim 13 “the bottom” lacks antecedent basis.
Claims 8-14 are replete with issues which appear to stem from claiming  multiple items bundled in a way that renders the later references unclear such as “two trapezoidal portions, that each define a face plates” in claim 8, which is later referred to in claim 12 “first and second flanges extending from opposing edges of each of said face plates, each of the first and second flanges wrapping beside the first face plate”. This appears to recite two flanges from each face plate, and there being two face plates, there would be four flanges, however it appears only one of the pairs of flanges wraps beside the first face plate. Examiner suggests clearly defining each of the trapezoidal portions, and clearly defining each of the corresponding flanges to avoid such clarity issues. Please see the suggested proposed allowable claim amendments below which resolve all of these numerous clarity issues.
Dependent claims 2-7, 9-12, and 14 contain the same clarity issues as the claims from which they depend and are therefore rejected for the same reasons as the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 6,502,669), herein referred to as ‘669.
For Claim 8, as best understood, ‘669 discloses an anti-tilt device (Figures 22A-22B: 410) for a caster comprising a wheel (W), rotatably mounted in a frame (450) for rotation about a rotation axis, the anti-tilt device comprising: a bent, generally flat piece (412, 414), comprising: a central portion (412), first left and right rectangular portions (Annotated Figure 22A: A) extending from either end of central portion (412), second left and right rectangular portions (B) each extending at an angle (an angle of 180 degrees relative to portions A) from respective first right and left rectangular portions (A); two trapezoidal portions (C, wherein portion C is a “right trapezoid”), that each define a face plate (C), and that each extend respectively from the second left and right rectangular portions B); wherein the central portion (412) is bent to form a bar (412, wherein 412 is bent behind the wheel with respect to portions A, B, C of 414), that extends between left and right rectangular portions (A, A) across a tread face of a caster wheel (W) when the anti-tilt device is mounted to said caster frame (450).
‘669 does not disclose wherein the bent, generally flat piece is metal. ‘669 is instead silent as to the particular material of the bent, generally flat piece (412, 414). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bent, generally flat piece from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (See MPEP 2144.07) It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. One would be motivated to form the bent generally flat piece from metal in order to allow it to be welded to a metal caster frame.
For Claim 9, ‘669 further teaches the anti-tilt device of claim 8, wherein a mounting hole (424) is formed at least partially in each of the trapezoidal portions (C).
For Claim 10, ‘669 further teaches the anti-tilt device of claim 9, except wherein the angle between respective first and second rectangular portions is between 100 degrees and 160 degrees. ‘669 instead teaches wherein the angle between the respect first (A) and second (B) rectangular portions is 180 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the angle between first and second rectangular portions between 100 and 160 degrees to form a differently shaped anti-tilt device, as a change in the shape of a prior art device is a design consideration within the skill of the art (see MPEP 2144.04). One would be motivated to make such a modification in order to provide a more aesthetically pleasing look to the anti-tilt device. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the angle between the first and second rectangular portions limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (see MPEP § 2144.05). One would be motivated to make such a modification in order to adjust the distance between the ground and the bottom of the central portion for controlling the amount which the cart can be tilted before being limited by the anti-tilt device.
For Claim 11, ‘669 further teaches the anti-tilt device of claim 8, wherein said bar (412) comprises a bottom edge (D), and wherein when said anti-tilt device (410) is mounted on said caster, said bottom edge (D) is mounted at a defined height above the ground (S, as seen in Figure 22A).
For Claim 12, ‘669 further teaches the anti-tilt device of claim 8, wherein first and second flanges (E, F) extending from opposing edges of each of said face plates (C), each of the first and second flanges (E, F) wrapping beside the first face plate (wherein each first and second flanges E, F serve to wrap/cover a portion of the caster frame 418 that is beside the first face plate).
For Claim 13, as best understood, ‘669 discloses an anti-tilt device (Figures 22A-22B: 410) for a caster comprising a wheel (W), rotatably mounted in a frame (450) for rotation about a rotation axis (axis of 428), the anti-tilt device comprising: a bent, generally flat piece (412, 414), comprising: a central portion (412), a left and right leg portions (Annotated Figure 22A: A, B) extending from either end of central portion (412); two trapezoidal portions (C, wherein portion C is a “right trapezoid”), that each define a face plate (C), and that each extend respectively from the left and right leg portions (A, B); mounting holes (424) for mounting the anti-tilt device so that the mounting holes (424) are coaxial with the rotation axis (axis of 428); wherein the central portion (412) is bent to form a bar (412, wherein 412 is bent behind the wheel with respect to portions A, B, C of 414), that extends between left and right leg portions (A, B) across a tread face of the wheel (W) when the anti-tilt device is mounted to the frame (450), and wherein the left and right leg portions (A, B) are shaped to position a bottom (D) of said central portion (412) at a defined angle of the tread face, as measured from a vertical axis (straight line from 428 perpendicular to ground S) extending through said rotation axis (axis of 428), when said caster is level (as seen in Figure 22A).
‘669 does not disclose wherein the bent, generally flat piece is metal. ‘669 is instead silent as to the particular material of the bent, generally flat piece (412, 414). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the bent, generally flat piece from metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. (See MPEP 2144.07) It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. One would be motivated to form the bent generally flat piece from metal in order to allow it to be welded to a metal caster frame.
For Claim 14, as best understood, ‘669 further teaches the anti-tilt device of claim 13, except wherein the defined angle is between 20 and 60 degrees. ‘669 instead teaches wherein said defined angle (angle between perpendicular axis and an axis extending from 428 to the bottom (D) of the central portion) of the tread face is generally shown in Figure 22A as approximately 30 to 45 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges for the defined angle limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (see MPEP § 2144.05). One would be motivated to make such a modification in order to adjust the distance between the ground and the bottom of the central portion for controlling the amount which the cart can be tilted before being limited by the anti-tilt device.

    PNG
    media_image1.png
    590
    694
    media_image1.png
    Greyscale



Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application and to overcome the numerous antecedent basis issues, clarity issues, and other informalities, are presented to applicant for consideration: 
1. An anti-tilt device for a caster comprising a wheel, rotatably mounted in a frame, for rotation about a rotation axis, said anti-tilt device, comprising: 
first and second face plates; 
first and second flanges extending from opposing edges of said first face plate, each of the first and second flanges of the first face plate wrapping beside the first face plate for engagement with the frame; 
first and second flanges extending from opposing edges of said second face plate, each of the first and second flanges of the second face plate wrapping beside the second face plate for engagement with the frame; 
wherein the first and second flanges of the first face plate and the first and second flanges of the second face plate prevent rotation of the first and second face plates with respect to the caster frame; 
first and second legs extending from the first and second face plates, respectively; 
a bar, extending between the first and second legs across a tread face of said caster wheel when mounted to said frame, at a defined angle of the tread face, as measured from a vertical axis extending through said rotation axis, when said caster is level; 
wherein each of said first and second legs includes a defined bend to place said bar at said defined angle.
2. The anti-tilt device of claim 1, wherein said bar comprises a bottom edge, and wherein an axis extending from said rotation axis to said bottom edge is offset by a defined tilt angle from an axis extending vertically through said rotation axis.
3. The anti-tilt device of claim 2, wherein said defined angle is between [[20]] 20° and 50°.
4. The anti-tilt device of claim 1, wherein said first and second face plates have mounting holes pierced by said rotation axis.
5. The anti-tilt device of claim 1, wherein said first and second face plates and said bar are formed of metal.
6. The anti-tilt device of claim 5 wherein said bar is bent from said metal to form an arc.
7. The anti-tilt device of claim 4 aligned planes, with the mounting hole of the first face plate aligned with the mounting hole of the second face plate.
8. The anti-tilt device of claim 1, wherein the first leg comprises a first right rectangular portion extending from the bar and a second right rectangular portion extending at an angle from the first right rectangular portion; the second leg comprises a first left rectangular portion extending from the bar and a second left rectangular portion extending at an angle from the first left rectangular portion; a first trapezoidal portion defining the first face plate extending from the second right rectangular portion; a second trapezoidal portion defining the second face plate extending from the second left rectangular portion. 


9. The anti-tilt device of claim 8, wherein a mounting hole is formed at least partially in each of the first and second trapezoidal portions.
10. The anti-tilt device of claim 9, wherein the angle between the first left rectangular portion and the second left rectangular portion is between 100° and 160°, and wherein the angle between the first right rectangular portion and the second right rectangular portion is between 100° and 160°.
11. The anti-tilt device of claim 8, wherein said bar comprises a bottom edge, and wherein when 
12. (Cancelled)
13. The anti-tilt device of claim 1, further comprising a first trapezoidal portion defining the first face plate extending from the first leg; a second trapezoidal portion defining the second face plate extending from the second leg; and mounting holes for mounting the anti-tilt device so that the mounting holes are coaxial with the rotation axis. 

14. The anti-tilt device of claim 13, wherein said defined angle 20° and 60°.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,272,527 is pertinent to Applicant’s disclosure and teaches another substantially similar anti-tilt device in Figure 7, but has not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677